UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6552



CHARLIE LEE ROBINSON,

                                           Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; J. R. HUNT,
JR., Superintendent,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-99-312-1)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlie Lee Robinson, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlie Lee Robinson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error.          Accordingly, we

deny Robinson’s motion for a certificate of appealability and dis-

miss the appeal on the reasoning of the district court.      See Robin-

son v. North Carolina Attorney Gen., No. CA-99-312-1 (M.D.N.C. Mar.

24, 2000); see also Williams v. Taylor, 120 S. Ct. 1495, 1523

(2000) (interpreting 28 U.S.C.A. § 2254(d)).         We deny Robinson’s

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2